Case: 15-15294   Date Filed: 05/17/2017   Page: 1 of 19




                                                                     [PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 15-15294
                      ________________________

               D.C. Docket No. 8:15-cv-01434-VMC-EAJ



KAREN VANOVER,

                                              Plaintiff-Appellant,

versus

NCO FINANCIAL SERVICES, INC.,

                                              Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (May 17, 2017)
               Case: 15-15294        Date Filed: 05/17/2017      Page: 2 of 19


Before TJOFLAT and HULL, Circuit Judges, and BYRON, * District Judge.

BYRON, District Judge:

       Plaintiff-Appellant Karen Vanover (“Vanover”) sued Defendant-Appellee

NCO Financial Systems, Inc. (“NCO”), on April 23, 2014, for violations of the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, after NCO

attempted to collect medical debts from her. See Vanover v. NCO Fin. Sys., Inc.,

Case No. 8:14-cv-964-T-35EAJ (M.D. Fla. 2014) (hereinafter “Vanover I”).

Nearly one year after Vanover I was filed, Vanover sued NCO in Florida state

court, alleging violations of the TCPA, the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. §§ 1692–1692p, and the Florida Consumer Collection

Practices Act (“FCCPA”), Fla. Stat. §§ 595.55–.785. See Vanover v. NCO Fin.

Sys., Inc., Case No. 2015-CA-1525WS (Fla. Cir. Ct. 2015) (hereinafter “Vanover

II”). NCO removed the Florida state court action and filed a motion to dismiss for

improper claim-splitting. Vanover thereafter amended her complaint in Vanover II,

NCO renewed its motion to dismiss for claim-splitting, and Vanover sought leave

to join additional parties and to amend her complaint a second time. The district

court denied Vanover’s motion to join additional parties and entered final

judgment dismissing Vanover’s Amended Complaint.



       *
         The Honorable Paul G. Byron, United States District Judge for the Middle District of
Florida, sitting by designation.
                                               2
                Case: 15-15294        Date Filed: 05/17/2017       Page: 3 of 19


       This appeal involves two issues. First, Vanover alleges the district court

erred by denying her motion to join additional parties. Second, Vanover claims the

district court erred in dismissing Vanover II for improper claim-splitting.

       After thorough review, and with the benefit of oral argument, we affirm.

                                     I. BACKGROUND

       Whether a complaint may be dismissed for asserting claims which could and

should have been presented in an earlier-filed complaint is an issue of first

impression in this Circuit. Due to the nature of the claim-splitting doctrine, and

because this appeal involves a Rule 12(b)(6) dismissal, we outline in detail the

allegations in Vanover I and Vanover II. 1

A.     Vanover I

       In Vanover I, Vanover alleges that during the twelve months prior to filing

the complaint—April 2013 through April 2014—NCO violated the TCPA by

calling her cellular telephone without express permission and in direct violation of

her instructions, all in an attempt to collect medical debts allegedly owed by her to

various hospitals. Vanover further contends that NCO employed an automatic

telephone dialing system to place the debt collection calls. Under the TCPA, an


       1
         As will be illuminated later in this opinion, the claim-splitting doctrine derives from the
doctrine of res judicata. Since res judicata may be raised by way of a Rule 12(b)(6) motion to
dismiss, so may the claim-splitting defense. See Concordia v. Bendekovic, 693 F.2d 1073, 1075–
76 (11th Cir. 1982) (advising that a district court may resolve the issue of res judicata at the
pleading stage where the defense appears on the face of the plaintiff’s complaint and the court is
in possession of any judicially noticeable facts it needs to reach a decision).
                                                 3
              Case: 15-15294     Date Filed: 05/17/2017   Page: 4 of 19


automatic telephone dialing system (“ATDS”) “means equipment which has the

capacity—(A) to store or produce telephone numbers to be called, using a random

or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. §

227(a)(1). The TCPA prohibits debt collection agencies such as NCO from calling

a consumer using an ATDS except in an emergency or after obtaining the express

consent of the consumer. See 47 U.S.C. § 227(b)(1)(A). On May 13, 2015, NCO

moved for summary judgment in Vanover I, arguing that Vanover had consented to

being contacted on her cellular telephone and asserting that NCO did not call her

via an ATDS.

B.    Vanover II

      One week later, on May 20, 2015, Vanover filed a complaint in Florida state

court (Vanover II), alleging violations of the TCPA from April 2010 through

November 2013, as well as violations of the FDCPA and the FCCPA. NCO

removed the state court case to federal court and filed a motion to dismiss for

improper claim-splitting. Vanover requested leave to amend her complaint, which

was granted by the district court, and filed her Amended Complaint on July 31,

2015. Thereafter, NCO moved to dismiss the Amended Complaint in Vanover II,

again citing the claim-splitting doctrine.

      The Amended Complaint in Vanover II names the same plaintiff and

defendant named in Vanover I. Also like Vanover I, the Amended Complaint in


                                             4
              Case: 15-15294    Date Filed: 05/17/2017    Page: 5 of 19


Vanover II alleges that NCO was attempting to collect multiple unsubstantiated

consumer medical debts from Vanover. The allegations in the Amended Complaint

in Vanover II do not indicate, however, that the debts at issue in the subsequent

lawsuit were different from the debts at issue in Vanover I. Vanover asserts that

NCO used predictive dialers (ATDS) to contact her residential landline phone and

her cellular phone hundreds of times beginning on April 11, 2010 and continuing

through and including April 23, 2013. NCO is also alleged to have contacted third

parties via their cellular, residential, and business telephone numbers to discuss

Vanover’s medical debts. Vanover contends that the medical debts were not owed

because she is covered by Medicaid. Count One of the Amended Complaint in

Vanover II asserts violations of the FDCPA arising from NCO contacting Vanover

against her direction to cease and desist. Count Two sets forth the FCCPA state

analogue to Count I, which is also predicated on NCO attempting to collect the

medical debts after being instructed not to do so. Count Three is the previously

described TCPA claim.

C.    The District Court’s Orders

      After NCO filed its Motion to Dismiss the Amended Complaint in Vanover

II, Vanover sought leave to add Expert Global Solutions, Inc., formerly known as

NCO Group, Inc., and Transworld Systems, Inc. as defendants in a proposed

Second Amended Complaint. The district court denied the motion to join


                                          5
              Case: 15-15294    Date Filed: 05/17/2017    Page: 6 of 19


additional parties. Thereafter, the district court granted NCO’s motion to dismiss

Vanover II, with prejudice, finding that Vanover I and Vanover II involve the same

parties along with a common nucleus of operative fact and that, as a result,

Vanover II violates the prohibition against claim-splitting.

                          II. STANDARD OF REVIEW

      “We review a district court’s decision regarding the joinder of indispensable

parties for abuse of discretion.” Winn-Dixie Stores, Inc. v. Dolgencorp, LLC, 746

F.3d 1008, 1039 (11th Cir. 2014). While dismissal pursuant to Rule 12(b)(6) is

normally subject to de novo review, the district judge’s dismissal for claim-

splitting was premised on the ability of the district court to manage its own docket;

thus, the dismissal is reviewed under an abuse of discretion standard as well. See,

e.g., Katz v. Gerardi, 655 F.3d 1212, 1217 (10th Cir. 2011) (holding that abuse of

discretion standard controls when a district court’s dismissal due to claim-splitting

is based predominantly on case management grounds); Adams v. Cal. Dep’t of

Health Servs., 487 F.3d 684, 688 (9th Cir. 2007) (same), overruled on other

grounds by Taylor v. Sturgell, 553 U.S. 880 (2008); Curtis v. Citibank, N.A., 226

F.3d 133, 138 (2d Cir. 2000) (same); Serlin v. Arthur Andersen & Co., 3 F.3d 221,

223 (7th Cir. 1993) (same). “A district court abuses its discretion when, in reaching

a decision, it applies an incorrect legal standard, follows improper procedures in

making the determination, or makes findings of fact that are clearly erroneous.”


                                          6
             Case: 15-15294    Date Filed: 05/17/2017   Page: 7 of 19


Dolgencorp, 746 F.3d at 1039 (quoting United States v. Rigel Ships Agencies, Inc.,

432 F.3d 1282, 1291 (11th Cir. 2005) (per curiam)).


                               III. DISCUSSION

A.    Vanover’s Motion to Join Additional Parties

      In an attempt to defeat NCO’s motion to dismiss the Amended Complaint in

Vanover II for impermissible claim-splitting, Vanover moved to join Expert Global

Solutions, Inc. (“EGS”) and Transworld Systems, Inc. (“TSI”) in a proposed

Second Amended Complaint. Vanover asserts that TSI and NCO acted at the

direction of their parent corporation, EGS, without specifying how EGS directs

either TSI or NCO. Vanover further alleged that EGS, TSI, and NCO violated

federal and state law when they attempted to collect medical debts after Vanover

advised them she did not owe the alleged debts. Vanover contended that EGS,

NCO, and TSI operated out of the same call centers when they called her

residential and cellular telephones between April 8, 2011, and November 26, 2013.

Vanover verified TSI’s involvement in placing debt collection calls to her from

screenshots on her cellular telephone taken on August 21, 24, and 25, 2012.

      The proposed Second Amended Complaint alleges the same violations of the

FDCPA, the FCCPA, and the TCPA as were asserted in the Amended Complaint

that was the subject of NCO’s motion to dismiss for improper claim-splitting. The

proposed Second Amended Complaint detailed the same attempted collection of

                                         7
              Case: 15-15294     Date Filed: 05/17/2017   Page: 8 of 19


debts incurred on over twenty-one medical accounts as was alleged in the

Amended Complaint, and these same medical accounts were the subject of the

alleged unlawful collection efforts in Vanover I. Accordingly, in both Vanover I

and Vanover II, Vanover alleged that NCO was attempting to collect debts incurred

on the same medical accounts. Vanover sought to join TSI and EGS on the basis

that the Court could not accord complete relief without them.

      Federal Rule of Civil Procedure 19 governs the mandatory joinder of

parties. First, the court must determine whether the absent party is a required

party under Rule 19(a). Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d

1330, 1344 (11th Cir. 2011). In general, an absent party is not a required party if

that party’s joinder would deprive the court of subject matter jurisdiction. See Fed.

R. Civ. P. 19(a). Second, if the absent party is a required party, but joinder is not

feasible—i.e., joinder would deprive the court of subject matter jurisdiction—

the court must consider “ a list of factors to ‘determine whether, in equity and

good conscience, the action should proceed among the existing parties or should

be dismissed.’” Id. (quoting Fed. R. Civ. P. 19(b)).

      In this case, joining EGS and TSI would not have defeated the district

court’s subject matter jurisdiction. Thus, the issue is whether Vanover established

that the district court could not accord complete relief without joining them.




                                          8
              Case: 15-15294     Date Filed: 05/17/2017    Page: 9 of 19


      The district judge concluded that Vanover failed to carry her burden under

Rule 19(a) because she failed to demonstrate that she could not obtain full relief

from NCO for money damages without joining EGS or TSI. Additionally, the

district court found that Vanover failed to demonstrate how EGS, as the alleged

parent of NCO, is liable for any violations of law allegedly committed by NCO,

aside from the bald assertion that NCO acted at EGS’s direction. See United States

v. Bestfoods, 524 U.S. 51, 61 (1998) (reciting the fundamental principle that the

existence of a parent-subsidiary relationship is not enough on its own to hold a

parent company liable for the torts of its subsidiary). The district court further

determined that Vanover failed to allege a basis for imposing vicarious liability

against EGS based on the alleged acts of NCO; that is, there were no facts (alleged

or proven) showing that EGS exercised actual control or direction over NCO’s

debt collection efforts.

      The district court found that Vanover failed to demonstrate that TSI is a

necessary and indispensable party because the motion to join additional parties and

the proposed Second Amended Complaint failed to allege anything about the

relationship between EGS, TSI, and NCO that would prevent Vanover from

obtaining full relief for any allegedly unlawful communications from NCO.

Moreover, as NCO argued below, TSI is alleged to be a California corporation

whereas NCO is a Pennsylvania corporation, and the record is devoid of any


                                           9
             Case: 15-15294     Date Filed: 05/17/2017    Page: 10 of 19


allegation indicating that TSI acted in concert with or controlled the actions of

NCO. See Barber v. Am.’s Wholesale Lender, 289 F.R.D. 364, 367–68 (M.D. Fla.

2013) (severing the plaintiff’s claims against numerous defendants where there

were no allegations that the defendants engaged in concerted activity).

Accordingly, we find that the district court did not err in denying the joinder of

EGS and TSI pursuant to Rule 19(a).

      Vanover alternatively sought to join EGS and TSI pursuant to Rule 20(a),

which governs permissive joinder of parties. Rule 20(a) requires a plaintiff to

demonstrate two prerequisites in order to permissively join a party: first, the claims

against the party to be joined must “aris[e] out of the same transaction or

occurrence, or series of transactions or occurrences,” and second, there must be

some question of law or fact common to all parties to be joined. Alexander v.

Fulton Cty., 207 F.3d 1303, 1323 (11th Cir. 2000), overruled on other grounds by

Manders v. Lee, 338 F.3d 1304 (11th Cir. 2003) (en banc). Joinder is “strongly

encouraged” and the rules are construed generously “toward entertaining the

broadest possible scope of action consistent with fairness to the parties.” United

Mine Workers of Am. v. Gibbs, 383 U.S. 715, 724 (1966). However, district courts

have “broad discretion to join parties or not and that decision will not be

overturned as long as it falls within the district court’s range of choices.” Swan v.

Ray, 293 F.3d 1252, 1253 (11th Cir. 2002) (per curiam).


                                          10
             Case: 15-15294    Date Filed: 05/17/2017   Page: 11 of 19


      The district court balanced the policy considerations that weigh against the

desirability of joining EGS and TSI, and denied Vanover’s motion for permissive

joinder. The district court noted that NCO faced duplicative litigation in Vanover I

and Vanover II, specifically finding that both lawsuits arose out of the same

underlying conduct—the collection of medical debts allegedly owed by Vanover.

The district court further observed that NCO moved to dismiss the Amended

Complaint in Vanover II for improper claim-splitting. Accordingly, the district

court found that allowing Vanover to join EGS and TSI in an attempt to defeat

NCO’s motion to dismiss would have the undesirable effect of exposing NCO to

potential conflicting liability and inconsistent judgments. Since Vanover could

have added EGS and TSI as parties in Vanover I, the district court determined

that permissive joinder was not in the interest of justice and would not

advance judicial economy.

      The district court was also unpersuaded by Vanover’s argument that

she had just become aware that EGS and TSI should be joined. By Vanover’s

own admission, TSI’s alleged involvement in attempting to collect the

medical debts was confirmed from Vanover’s cellular telephone in August

2012, before she filed Vanover I. Similarly, Vanover failed to allege that she

had been unaware that EGS was the parent company of NCO prior to filing


                                         11
               Case: 15-15294       Date Filed: 05/17/2017       Page: 12 of 19


Vanover I. Vanover’s motion to join additional parties, if granted, would

have had the effect of forcing NCO to incur additional delay and related costs

of litigation, which could have been avoided had Vanover amended her

complaint in Vanover I. 2

       This Court finds that the district court did not abuse its discretion in

denying the permissive joinder of EGS and TSI. To be sure, Vanover’s

failure to timely amend her Complaint in Vanover I to include EGS and TSI

does not justify subjecting NCO to duplicative litigation. Vanover’s

contention that NCO could have moved to consolidate Vanover II with

Vanover I as opposed to seeking dismissal is similarly unpersuasive in that

NCO had no obligation to seek consolidation of the actions. Further, as the

district court aptly noticed, Vanover had nine months to amend her complaint

in Vanover I, but she failed to do so. See Estate of Amergi ex rel. Amergi v.

Palestinian Auth., 611 F.3d 1350, 1367 (11th Cir. 2010) (affirming district

court’s decision to sever based on case management concerns); United States

v. Timmons, 672 F.2d 1373, 1380 (11th Cir. 1982) (affirming district court’s

denial of joinder pursuant to Fed. R. Civ. P. 20(a) and finding that permissive

       2
          Vanover contends she was prevented by the district court from engaging in any
discovery relevant to the FDCPA and FCCPA claims. We find, however, that Vanover failed to
raise this issue below in the district court, thereby precluding appellate review. See Depree v.
Thomas, 946 F.2d 784, 793 (11th Cir. 1991).
                                               12
               Case: 15-15294        Date Filed: 05/17/2017        Page: 13 of 19


joinder was unwarranted due to “the late stage of the proceedings”).

Accordingly, the district court properly acted within its discretion when it

denied Vanover’s motion to permissively join EGS and TSI as well.

B.     NCO’s Motion to Dismiss for Improper Claim-Splitting

       Once the district court disposed of Vanover’s Motion to Join Additional

Parties, it proceeded to NCO’s Motion to Dismiss the Amended Complaint in

Vanover II for improper claim-splitting.3 This is an issue of first impression in this

Circuit, although several federal circuit courts and district courts within Florida

have comprehensively analyzed the claim-splitting doctrine.

       For example, the Tenth Circuit in Katz v. Gerardi, confronted the issue of

“whether a plaintiff can split potential legal claims against a defendant by bringing

them in two different lawsuits” and held that “related claims must be brought in a

single cause of action.” 655 F.3d 1212, 1214 (10th Cir. 2011). The plaintiff in Katz

was a minority shareholder in a real estate investment trust which entered into a

merger agreement wherein two investors acquired all of the outstanding public

shares. Id. at 1214. The plaintiff sued alleging the offering documents associated

with the merger contained false and misleading statements or omissions. Id.

Another shareholder, Infinity Clark Street Operating, filed a class action lawsuit in


       3
          “The ‘claim splitting doctrine’ applies where a second suit has been filed before the first
suit has reached a final judgment.” Zephyr Aviation III, L.L.C. v. Keytech Ltd., No. 8:07-CV-
227-T-27TGW, 2008 WL 759095, at *6 (M.D. Fla. Mar. 20, 2008).
                                                 13
              Case: 15-15294     Date Filed: 05/17/2017     Page: 14 of 19


federal court alleging breach of contract and breach of fiduciary duty claims related

to the merger which was stayed pending arbitration. Id. Katz thereafter filed a

separate class action lawsuit in an Illinois state court that was removed to federal

court asserting security law claims related to the merger and subsequently amended

the class action to join Infinity as a plaintiff. Id. The district court dismissed

Infinity from the Katz’s complaint, finding that joinder of Infinity resulted in the

improper splitting of claims which could have been brought in Infinity’s earlier

class action lawsuit. Id. The district court held, and the Tenth Circuit agreed, that:

             The rule against claim-splitting requires a plaintiff to
             assert all of its causes of action arising from a common
             set of facts in one lawsuit. By spreading claims around in
             multiple lawsuits in other courts or before other judges,
             parties waste “scarce judicial resources” and undermine
             “the efficient and comprehensive disposition of cases.”

Id. at 1217 (quoting Hartsel Springs Ranch of Colo., Inc. v. Bluegreen Corp., 296

F.3d 982, 985 (10th Cir. 2002)); see also Curtis v. Citibank N.A., 226 F.3d 133,

139 (2d Cir. 2000) (“[P]laintiffs have no right to maintain two actions on the same

subject in the same court, against the same defendant at the same time.”).

      Indeed, “[i]t is well settled that a plaintiff ‘may not file duplicative

complaints in order to expand their legal rights.’” Greene v. H & R Block E.

Enters., Inc., 727 F. Supp. 2d 1363, 1367 (S.D. Fla. 2010) (quoting Curtis, 226

F.3d at 140). The claim-splitting doctrine thereby “ensures that a plaintiff may not

‘split up his demand and prosecute it by piecemeal, or present only a portion of the

                                           14
              Case: 15-15294     Date Filed: 05/17/2017     Page: 15 of 19


grounds upon which relief is sought, and leave the rest to be presented in a second

suit, if the first fails.’” Id. (quoting Stark v. Starr, 94 U.S. 477, 485 (1876)). The

claim-splitting doctrine thus “ensure[s] fairness to litigants and . . . conserve[s]

judicial resources.” Id.

      Claim-splitting has been analyzed as an aspect of res judicata or claim

preclusion. See, e.g., Davis v. Sun Oil Co., 148 F.3d 606, 613 (6th Cir. 1998) (per

curiam) (referring to claim-splitting as “the ‘other action pending’ facet of the res

judicata doctrine”); Shaver v. F.W. Woolworth Co., 840 F.2d 1361, 1365 (7th Cir.

1988) (observing that “the doctrine of res judicata doctrine prevents the splitting of

a single cause of action and the use of several theories of recovery as the basis for

separate suits”); Khan v. H & R Block E. Enters., Inc., No. 11-20335-Civ, 2011

WL 3269440, at *6 (S.D. Fla. July 29, 2011) (“[F]ederal courts borrow from the

res judicata test for claim preclusion to determine whether [a] plaintiff[’s] claims

were split improperly.”). While claim-splitting and res judicata both promote

judicial economy and shield parties from vexatious and duplicative litigation,

“claim splitting is more concerned with the district court’s comprehensive

management of its docket, whereas res judicata focuses on protecting the finality of

judgments.” Katz, 655 F.3d at 1218. Accordingly, the Tenth Circuit’s test for

claim-splitting “is not whether there is finality of judgment, but whether the first

suit, assuming it were final, would preclude the second suit.” Id. We agree with the


                                           15
             Case: 15-15294     Date Filed: 05/17/2017    Page: 16 of 19


test announced by the Tenth Circuit and concur that it “makes sense, given that the

claim-splitting rule exists to allow district courts to manage their docket and

dispense with duplicative litigation.” Id. at 1218–19.

      The district court in this case properly applied a two-factor test whereby the

court “analyzes (1) whether the case involves the same parties and their privies,

and (2) whether separate cases arise from the same transaction or series of

transactions.” Khan, 2011 WL 3269440, at *6. Successive causes of action arise

from the same transaction or series of transactions when the two actions are based

on the same nucleus of operative facts. Petro-Hunt, L.L.C. v. United States, 365

F.3d 385, 395–96 (5th Cir. 2004) (internal citations, quotations, and alterations

omitted). The Fifth Circuit has adopted the transactional test of the Restatement

(Second) of Judgments, § 24, which instructs the district court to consider the

following factors:

             What factual grouping constitutes a “transaction,” and
             what groupings constitute a “series,” are to be determined
             pragmatically, giving weight to such considerations as
             whether the facts are related in time, space, origin, or
             motivation, whether they form a convenient trial unit,
             and whether their treatment as a unit conforms to the
             parties’ expectations or business understanding or usage.
             [Hence,] “[t]he critical issue is whether the two actions
             under consideration are based on the same nucleus of
             operative facts.”

Petro-Hunt, 365 F.3d at 396 (footnotes omitted); see also Hatch v. Boulder Town

Council, 471 F.3d 1142, 1150 (10th Cir. 2006) (“Under the transactional test, a
                                          16
             Case: 15-15294      Date Filed: 05/17/2017   Page: 17 of 19


new action will be permitted only where it raises new and independent claims, not

part of the previous transaction, based on the new facts.”).

      Vanover argues that the operative or transactional nucleus of facts related to

her TCPA claims in Vanover I are limited to whether NCO placed calls to her

cellular telephone using an ATDS without her express consent. Vanover asserts

that the claims asserted in Vanover II are distinct and relate to abusive and

harassing communications in the collection of consumer debts prohibited by the

FDCPA and FCCPA. However, the distinction Vanover draws between Vanover I

and Vanover II is artificially narrow and runs contrary to the prohibition against

bringing a successive cause of action arising from the same nucleus of operative

facts. See Petro-Hunt, 365 F.3d at 395–96.

      The district court correctly found that the first prong of the claim-splitting

analysis is satisfied, as the parties are identical in Vanover I and Vanover II.

Turning to the second prong, the district court found the claims asserted in

Vanover I and Vanover II are based on the same nucleus of operative facts,

notwithstanding Vanover’s attempt to distinguish between the two actions.

Vanover takes the position that Vanover II involves calls that began in April

2010—earlier than the date alleged in Vanover I—and that Vanover II involves

calls NCO made to her residential telephone and to third parties—unlike the

allegations made in Vanover I where NCO is alleged to have called only Vanover’s


                                          17
             Case: 15-15294      Date Filed: 05/17/2017    Page: 18 of 19


cellular telephone. The district court concluded that the claims in Vanover II are

still based upon the same collection efforts set forth in Vanover I, regardless of

whether the calls were placed to cellular telephone calls, residential telephones, or

to third parties. The trial judge also determined that merely extending the time

frame in Vanover II to cover an earlier period than was alleged in Vanover I does

not impact the claim-splitting analysis, since splitting the time frame into two

different periods does not create a separate transaction. The district court correctly

concluded that all of the alleged wrongs by NCO occurred consecutively in time

and prior to filing the compliant in Vanover I; hence, the collection efforts which

form the basis of Vanover I and Vanover II arise from the same transaction or

series of transactions. Stated differently, the factual bases for both lawsuits are

related in time, origin, and motivation, and they form a convenient trial unit,

thereby precluding Vanover from splitting her claims among the lawsuits.

      Finally, the district court found that claim-splitting is not defeated by

Vanover’s addition of causes of action in Vanover II. See Trustmark Ins. v. ESLU,

Inc., 299 F.3d 1265, 1270 (11th Cir. 2002) (holding that res judicata prevented a

plaintiff from bringing successive lawsuits for separate breaches of the same

contract, committed by the same party, and involving the same general type of

conduct even where different causes of action are alleged); Myers v. Colgate-

Palmolive Co., 102 F. Supp. 2d 1208, 1224 (D. Kan. 2000) (holding that rule


                                           18
             Case: 15-15294    Date Filed: 05/17/2017    Page: 19 of 19


against claim-splitting barred ERISA lawsuit where the first lawsuit was filed

under Title VII and ADEA because both cases arose out of “the same transactional

nucleus of facts, and would involve substantially the same evidence”). Vanover

includes two new causes of action in Vanover II alleging violations of the FDCPA

and FCCPA. These claims arise out of the same transactional nucleus of facts as

the TCPA claim asserted in Vanover I. Accordingly, the addition of separate

causes of action in Vanover II does not prevent application of the claim-splitting

doctrine. To rule otherwise would defeat the objective of the claim-splitting

doctrine to promote judicial economy and shield parties from vexatious and

duplicative litigation while empowering the district court to manage its docket.

Wherefore, the district court did not err in dismissing Vanover II for improper

claim-splitting.

                               III. CONCLUSION

      For all of these reasons, we affirm the district court’s dismissal of Vanover’s

amended complaint.

      AFFIRMED.




                                         19